SENTENCIA
Vistos los planteamientos de las partes, los memorandos y documentos anejos, se expide el auto y se dicta sentencia para revocar la del Tribunal Superior, Sala de San Juan, de 4 de abril de 1991. Continuarán en instancia los trámi-tes de rigor.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso. La Juez Asociada Señora Naveira de Rodón concurre con el resultado sin opinión escrita. El Juez Aso-ciado Señor Hernández Denton concurre con el resultado por entender que aún siendo las declaraciones del doctor Zeni prueba de referencia, según lo dispuesto por la Regla 60 de Evidencia, 32 L.P.R.A. Ap. IV, las cuales son admisi-bles mediante la excepción que provee la Regla 65(C) de Evidencia, 32 L.P.R.A. Ap. IV. El Juez Asociado Señor Re-bollo López emitió opinión disidente. El Juez Asociado se-ñor Fuster Berlingeri no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*59— O —